Case 3:18-cv-00068-DJH-RSE Document 22 Filed 11/05/18 Page 1 of 1 PageID #: 73




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


AUDREY HYATT                                                                          PLAINTIFF

v.                                                         CIVIL ACTION NO 3:18-CV-68-DJH

NATIONAL CREDIT SYSTEMS, INC. et al                                                DEFENDANTS



                                                ORDER

            A telephonic status conference was conducted in this matter on November 5, 2018. James
R. McKenzie participated on behalf of the Plaintiff. Charity A. Olson participated on behalf of
the Defendants.
            Based on a discussion with counsel, Defendants shall provide all outstanding discovery
to Plaintiff by November 12, 2018.
            A further telephonic status conference is scheduled for Monday, December 17, 2018 at
1:30 p.m. before the Honorable Regina S. Edwards, United States Magistrate Judge. The Court
will initiate the call.
            Date: November 5, 2018       ENTERED BY ORDER OF COURT:
                                         REGINA S. EDWARDS, MAGISTRATE JUDGE
                                         UNITED STATES DISTRICT COURT
                                         VANESSA L. ARMSTRONG, CLERK
                                         By:  /s/ Kim Davis
                                              Deputy Clerk

Copies to counsel


     0|05
